Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 13 May 1800
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander


Head Quarters at Shepherds Town [Virginia]May 13th 1800.
Sir.
Your favour of the 29th: ultimo, reached me last post. The general orders of the 11th: of March were transmitted to the different Regiments within my command, the post immediately after I received them, which was not till near the end of that month. On the 10th: of April, Coll: Bentley of the 7th: Regt: acknowledged receipt of them, and on the 13th: of April, Major Henderson of the 10th: Regiment did the same, and both in consequence called in the recruiting parties, belonging to their respective Regiments. I have not yet heard from the 5th: & 6th: Regts. but as the orders were transmitted to them at the same time, I have no doubt of their having received and obeyed them. The fifth Regiment, when I last heard, had not even commenced recruiting, and the Sixth had only 164 Recruits. The orders were issued at the Cantonment, and the 8th: and 9th: Regts. immediately called in their recruiting parties. I know of no corps of the description contained in the orders, under my command, that have continued the recruiting service, nor do I believe any do, and I cannot conceive from what source the Secretary of War has derived his information.
Since I have removed the Troops near Harpers ferry from the cantonment, to the Camp on the high ground their illness has considerably decreased, very few new cases have happened, and those slight. I have at present, plenty of water, and hope it will be permanent. The total deaths in the 8th: Regt: by this disorder have been eight, and in the 9th: Regiment, six, yet reports have said, we had lost more than that number daily.
With great respect & esteem I remain your most obedt. Sert
Charles Cotesworth PinckneyMajor General
Honble Major Genl. Hamilton
 